Motion Granted; Appeal Dismissed and Memorandum Opinion filed February
7, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00068-CV


      IN THE INTEREST OF T.R.M., T.D.M., CHILDREN, Appellant

                                        V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                        Appellee

                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-64044


                 MEMORANDUM                       OPINION

      This is an appeal from a final decree terminating the parental rights of
appellant T.D.M. with respect to his children, T.R.M. and T.D.M. On February 4,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant